DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges Request for Continued Examination and receipt of amendments/arguments filed 5/26/22.  The arguments set forth are addressed herein below.  Claims 1-22 remain pending and Claims 1 and 21-22 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Particularly, Claims 1 and 21-22 each disclose “detecting a trophy trigger during emulation of the game by comparing a current program counter value of the game being emulated to a predetermined program counter value and comparing another register value of the emulated game to a predetermined value; and assigning the one or more trophies to the user based on the detected trophy trigger”; however, the specification is silent in regards to at least “detecting a trophy trigger during emulation of the game by comparing a current program counter value of the game being emulated to a predetermined program counter value and comparing another register value of the emulated game to a predetermined value”.  The applicant relies on page 4 lines 7-15 which indicate:
“According to aspects of the present disclosure, awarding of trophies may be reliably triggered
during game emulation by looking at the program counter of the game being emulated to
determine whether the program counter value corresponds to a predetermined trophy event and to confirm that a corresponding instruction expected to be in memory or certain registers is present. The program identifies the memory and/or register location of the corresponding instruction. Depending on the processor architecture, the program counter points to instruction that is currently executing or the next instruction to be executed. Additional
levels of validation checks may be used to ensure that trophies are not awarded unless they
are validly earned.”
	However, the examiner contends that “comparing another register value of the emulated game to a predetermined value” is not equivalent to the disclosure pertaining to “and to confirm that a corresponding instruction expected to be in memory or certain registers is present…”.
	Additionally, the applicant relies on page 9 lines 15-18 which indicate:
“According to aspects of the present disclosure trophy trigger may be detected during
emulation of a game by comparing the current program counter value and corresponding
stored instruction to predetermined counter and instruction values that correspond to a trophy event.”
However, the examiner contends that “comparing another register value of the emulated game to a predetermined value” is not equivalent to the disclosure pertaining to “by comparing the current program counter value and corresponding stored instruction to predetermined counter and instruction values that correspond to a trophy event”.
Claims 2-20 are dependent upon Independent Claim 1; therefore, inherit the above deficiencies of Claim 1 and are rejected for the same reasons.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21-22 recite the limitation "another register value" in line 6 of Claim 1, line 9 of Claim 21, and line 8 of Claim 22; however, there is insufficient antecedent basis for this limitation in the claims.
Claims 2-20 are dependent upon Independent Claim 1; therefore, inherit the above deficiencies of Claim 1 and are rejected for the same reasons.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 5/26/22, with respect to Claims 1-22 have been fully considered and are persuasive.  The prior art rejection of Claims 1-22 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715